FOR IMMEDIATE RELEASE Access Integrated Technologies, Inc. Announces Fiscal 2009 Second Quarter Results - Revenue Growth, Operating Income and Adjusted EBITDA Margin Improvements Continue, Driven by Virtual Print Fees and Growth in Content Delivery Business - MORRISTOWN, N.J. – November 6, 2008– Access Integrated Technologies, Inc. (“AccessIT” or the “Company”) (NASDAQ: AIXD) reported a 12% increase in revenues, to $21.8 million for the fiscal 2009 second quarter ended September 30, 2008, versus the year-ago period.The Company posted an Adjusted EBITDA1 (defined below) of $10.9 million or $0.40 per share, an improvement from both the fiscal 2008 second quarter of $6.9 million and the fiscal 2009 June quarter of $10.2 million.Net loss of $6.3 million or $0.23 per share was also an improvement from the year-ago quarter of $9.3 million or $0.37 per share respectively.The net loss includes non-cash expenses for depreciation, amortization of intangible assets, non-cash interest, stock-based expenses and stock-based compensation aggregating $10.3 million or $0.37 per share. Second Fiscal Quarter Highlights · Revenues for the second quarter increased by 12%, to $21.8 million from $19.5 million in the comparable year ago period.This increase was driven largely by a 31% gain in the media services segment, including Virtual Print Fees (“VPFs”) and record levels of media delivery fees in our satellite unit offset by a 19% decrease in our content and entertainment segment.Quarter-over-quarter, revenues increased by 6%, from $20.6 million mainly due to increases in VPF revenue and satellite delivery revenue. · Income From Operations in the September 2008 quarter improved to $1.5 million, from a loss of $1.3 million in the comparable year ago period and income of $0.7 million in the June 2008 quarter, resulting from increased revenues offset by increased direct operating expenses and reduced SG&A.Year-over-year, the shift to income from operations was due primarily to higher revenues and decreased direct operating and SG&A expenses, partially offset by increased depreciation. · Gross Profit Margin (revenue less direct operating expenses) was more than 69% in this second quarter, a slight improvement over last fiscal year’s overall 67%. · Adjusted EBITDA1 margins improved to 50% in the September 2008 quarter from 35% in the comparable year ago period, and from 49% in the June 2008 quarter. Bud Mayo, Chief Executive Officer of AccessIT, stated, “Despite the challenged economy and no new digital cinema system installations, AccessIT’s revenues and EBITDA margins continue to improve.We are clear about our business plan, and the strategies we will employ while the credit markets are dormant, including: signing up exhibitors to our Master License Agreements and proceeding with site preparation in their 1Adjusted EBITDA is defined by the Company to be earnings before interest, taxes, depreciation and amortization, other income (expense), net, stock-based compensation and non-recurring items. Pursuant to the requirements of Regulation G, the Company has provided a reconciliation in the tables attached to this release of Adjusted EBITDA to U.S. GAAP net income (loss). The Company calculated and communicated Adjusted EBITDA in the tables because the Company's management believes it is of importance to investors and lenders by providing additional information with respect to the performance of its fundamental business activities. The Company's calculation of Adjusted EBITDA may or may not be consistent with the calculation of this measure by other companies in the same industry. Investors should not view Adjusted EBITDA as an alternative to the U.S. GAAP operating measure of net income (loss). In addition, Adjusted EBITDA does not take into account changes in certain assets and liabilities as well as interest and income taxes that can affect cash flows. Management does not intend the presentation of these non-GAAP measures to be considered in isolation or as a substitute for results prepared in accordance with U.S. GAAP.
